
Exhibit 10.6
 


NEITHER THIS SECURITY NOR THE SECURITIES AS TO WHICH THIS SECURITY MAY BE
EXERCISED HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.


COMMON STOCK PURCHASE WARRANT
MEDIZONE INTERNATIONAL, INC.
Warrant Shares: 2,833,168
Date of Issuance: January 31, 2018 (“Issuance Date”)


This COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received (in connection with the issuance of the $152,500.00 convertible
promissory note to the Holder (as defined below) of even date) (the “Note”), SBI
Investments LLC, 2014-1, a statutory series of Delaware limited liability
company (including any permitted and registered assigns, the “Holder”), is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date of issuance
hereof, to purchase from Medizone International, Inc., a Nevada corporation (the
“Company”), up to 2,833,168 shares of Common Stock (as defined below) (the
“Warrant Shares”) (whereby such number may be adjusted from time to time
pursuant to the terms and conditions of this Warrant) at the Exercise Price per
share then in effect. This Warrant is issued by the Company as of the date
hereof in connection with that certain securities purchase agreement dated
January 31, 2018, by and among the Company and the Holder (the “Purchase
Agreement”).
Capitalized terms used in this Warrant shall have the meanings set forth in the
Purchase Agreement unless otherwise defined in the body of this Warrant or in
Section 13 below. For purposes of this Warrant, the term “Exercise Price” shall
mean 110% multiplied by the closing bid price of the Common Stock on the
Issuance Date, and the term “Exercise Period” shall mean the period commencing
on the Issuance Date and ending on 5:00 p.m. eastern standard time on the
five-year anniversary thereof.
1.
EXERCISE OF WARRANT.



(a)
Mechanics of Exercise. Subject to the terms and conditions hereof, the rights
represented by this Warrant may be exercised in whole or in part at any time or
times during the Exercise Period by delivery of a written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant. The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder. Partial exercises of
this Warrant resulting in purchases

--------------------------------------------------------------------------------



of a portion of the total number of Warrant Shares available hereunder shall
have the effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. On or before the third Trading Day (the “Warrant Share Delivery
Date”) following the date on which the Company shall have received the Exercise
Notice, and upon receipt by the Company of payment to the Company of an amount
equal to the applicable Exercise Price multiplied by the number of Warrant
Shares as to which all or a portion of this Warrant is being exercised (the
“Aggregate Exercise Price” and together with the Exercise Notice, the “Exercise
Delivery Documents”) in cash or by wire transfer of immediately available funds
(or by cashless exercise, in which case there shall be no Aggregate Exercise
Price provided), the Company shall (or direct its transfer agent to) issue and
dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Delivery Documents, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
certificates evidencing such Warrant Shares. If this Warrant is submitted in
connection with any exercise and the number of Warrant Shares represented by
this Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise, then the Company shall as soon as practicable
and in no event later than three Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 6) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised.
 
If the Company fails to cause its transfer agent to transmit to the Holder the
respective shares of Common Stock by the respective Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise in Holder’s sole
discretion, and such failure shall be deemed an event of default under the Note.
If the Market Price of one share of Common Stock is greater than the Exercise
Price, and the Warrant Shares are not registered at that time under an effective
registration statement of the Company and able to be deposited by Holder
pursuant to such effective registration statement, then Holder may elect to
receive Warrant Shares pursuant to a cashless exercise, in lieu of a cash
exercise, equal to the value of this Warrant determined in the manner described
below (or of any portion thereof remaining unexercised) by surrender of  this 
Warrant and a Notice of Exercise, in which event the Company shall issue to
Holder a number of shares of Common Stock computed using the following formula:
X = Y (A-B)
A
Where    X =          the number of Shares to be issued to Holder.

Y =
the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).

A =          the Market Price (at the date of such calculation).
B =          Exercise Price (as adjusted to the date of such calculation).
2

--------------------------------------------------------------------------------



(b)
No Fractional Shares. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Warrant
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the
then-current fair market value of a Warrant Share by such fraction.



(c)
Holder’s Exercise Limitations. The Company shall not effect any exercise of this
Warrant, and a Holder shall not have the right to exercise any portion of this
Warrant, to the extent that after giving effect to issuance of Warrant Shares
upon exercise as set forth on the applicable Notice of Exercise, the Holder
(together with the Holder’s Affiliates, and any other persons acting as a group
together with the Holder or any of the Holder’s Affiliates), would beneficially
own in excess of the Beneficial Ownership Limitation, as defined below. For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon exercise of this Warrant with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which would be issuable upon (i) exercise of the remaining,
non-exercised portion of this Warrant beneficially owned by the Holder or any of
its Affiliates and (ii) exercise or conversion of the unexercised or
non-converted portion of any other securities of the Company (including without
limitation any other Common Stock Equivalents) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its Affiliates. Except as set forth in the
preceding sentence, for purposes of this paragraph (c), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act, it
being acknowledged by the Holder that the Company is not representing to the
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and the Holder is solely responsible for any schedules required to be filed
in accordance therewith. To the extent that the limitation contained in this
paragraph applies, the determination of whether this Warrant is exercisable (in
relation to other securities owned by the Holder together with any affiliates)
and of which portion of this Warrant is exercisable shall be in the sole
discretion of the Holder, and the submission of a Notice of Exercise shall be
deemed to be the Holder’s determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable, in each case
subject to the Beneficial Ownership Limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination.



For purposes of this paragraph, in determining the number of outstanding shares
of Common Stock, a Holder may rely on the number of outstanding shares of Common
Stock as reflected in (A) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or its transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the request of a Holder, the Company shall within two Trading
Days confirm to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The “Beneficial Ownership Limitation” shall be 4.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of
3

--------------------------------------------------------------------------------



Common Stock issuable upon exercise of this Warrant. The limitations contained
in this paragraph shall apply to a successor Holder of this Warrant.
2.
ADJUSTMENTS. The Exercise Price and the number of Warrant Shares shall be
adjusted from time to time as follows:



(a)
Distribution of Assets. If the Company shall declare or make any dividend or
other distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including
without limitation any distribution of cash, stock or other securities, property
or options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case:



(i)
any Exercise Price in effect immediately prior to the close of business on the
record date fixed for the determination of holders of shares of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction (i) the numerator of which shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company’s Board of Directors) applicable to one share of
Common Stock, and (ii) the denominator of which shall be the Closing Sale Price
of the shares of Common Stock on the Trading Day immediately preceding such
record date; and



(ii)
the number of Warrant Shares shall be increased to a number of shares equal to
the number of shares of Common Stock obtainable immediately prior to the close
of business on the record date fixed for the determination of holders of shares
of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding clause (i);
provided, however, that in the event that the Distribution is of shares of
common stock of a company (other than the Company) whose common stock is traded
on a national securities exchange or a national automated quotation system
(“Other Shares of Common Stock”), then the Holder may elect to receive a warrant
to purchase Other Shares of Common Stock in lieu of an increase in the number of
Warrant Shares, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the number of shares of Other
Shares of Common Stock that would have been payable to the Holder pursuant to
the Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding clause (i)
and the number of Warrant Shares calculated in accordance with the  first part
of this clause (ii).



(b)
Anti-Dilution Adjustments to Exercise Price. If the Company or any Subsidiary
thereof, as applicable, at any time while this Warrant is outstanding, shall
sell or grant any option to

4

--------------------------------------------------------------------------------



purchase, or sell or grant any right to reprice, or otherwise dispose of or
issue (or announce any offer, sale, grant or any option to purchase or other
disposition) any Common Stock or securities entitling any person or entity to
acquire shares of Common Stock (upon conversion, exercise or otherwise), at an
effective price per share less than the then Exercise Price (such lower price,
the “Base Share Price” and such issuances collectively, a “Dilutive Issuance”)
(if the holder of the Common Stock or Common Stock Equivalents so issued shall
at any time, whether by operation of purchase price adjustments, reset
provisions, floating conversion, exercise or exchange prices or otherwise, or
due to warrants, options or rights per share which are issued in connection with
such issuance, be entitled to receive shares of Common Stock at an effective
price per share which is less than the Exercise Price, such issuance shall be
deemed to have occurred for less than the Exercise Price on such date of the
Dilutive Issuance), then the Exercise Price shall, at the option of the Holder,
be reduced and only reduced to equal the Base Share Price, and the number of
Warrant Shares issuable hereunder shall be increased such that the aggregate
Exercise Price payable hereunder, after taking into account the decrease in the
Exercise Price, shall be equal to the aggregate Exercise Price prior to such
adjustment. Such adjustment shall be made whenever such Common Stock or Common
Stock Equivalents are issued. The Company shall notify the Holder in writing, no
later than the Trading Day following the issuance of any Common Stock or Common
Stock Equivalents subject to this Section 2(b), indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms (such notice the “Dilutive Issuance Notice”). For
purposes of clarification, whether or not the Company provides a Dilutive
Issuance Notice pursuant to this Section 2(b), upon the occurrence of any
Dilutive Issuance, after the date of such Dilutive Issuance the Holder is
entitled to receive a number of Warrant Shares based upon the Base Share Price
regardless of whether the Holder accurately refers to the Base Share Price in
the Notice of Exercise.


(c)
[Intentionally Omitted].



3.
FUNDAMENTAL TRANSACTIONS. If, at any time while this Warrant is outstanding, (i)
the Company effects any merger of the Company with or into another entity and
the Company is not the surviving entity (such surviving entity, the “Successor
Entity”), (ii) the Company effects any sale of all or substantially all  of its
assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or by another individual or entity, and
approved by the Company) is completed pursuant to which holders of Common Stock
are permitted to tender or exchange their shares of Common Stock for other
securities, cash or property and the holders of at least 50% of the Common Stock
accept such offer, or (iv) the Company effects any reclassification of the
Common Stock or any compulsory share exchange pursuant to which the Common Stock
is effectively converted into or exchanged for other securities, cash or
property (other than as a result of a subdivision or combination of shares of
Common Stock) (in any such case, a “Fundamental Transaction”), then, upon any
subsequent exercise of this Warrant, the Holder shall have the right to receive
the number of shares of Common Stock of the Successor Entity or of the Company
and any additional consideration (the “Alternate Consideration”) receivable upon
or as a result of such reorganization, reclassification, merger, consolidation
or disposition of assets by a holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event (disregarding
any limitation on exercise contained herein solely for the purpose of such
determination). For purposes of any such exercise, the determination of  the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate

5

--------------------------------------------------------------------------------



Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any Successor Entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration.


4.
NON-CIRCUMVENTION. The Company covenants and agrees that it will not, by
amendment  of its certificate of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, for so long as this Warrant is outstanding, have authorized and
reserved, free from preemptive rights, three times the number of shares of
Common Stock issuable under the Warrant to provide for the exercise of the
rights represented by this Warrant (without regard to any limitations on
exercise).



5.
WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, this Warrant, in and of itself, shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company. In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on the Holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a stockholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company.



6.
REISSUANCE.



(a)
Lost, Stolen or Mutilated Warrant. If this Warrant is lost, stolen, mutilated or
destroyed, the Company will, on such terms as to indemnity or otherwise as it
may reasonably impose (which shall, in the case of a mutilated Warrant, include
the surrender thereof), issue a new Warrant of like denomination and tenor as
this Warrant so lost, stolen, mutilated or destroyed.



(b)
Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant shall be of like
tenor with this Warrant, and shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date.



6

--------------------------------------------------------------------------------



7.
TRANSFER.



(a)
Notice of Transfer. The Holder agrees to give written notice to the Company
before transferring this Warrant or transferring any Warrant Shares of such
Holder’s intention to do so, describing briefly the manner of any proposed
transfer. Promptly upon receiving such written notice, the Company shall present
copies thereof to the Company’s counsel. If the proposed transfer may be
effected without registration or qualification (under any federal or state
securities laws), the Company, as promptly as practicable, shall notify the
Holder thereof, whereupon the Holder shall be entitled to transfer this Warrant
or to dispose of Warrant Shares received upon the previous exercise of this
Warrant, all in accordance with the terms of the notice delivered by the Holder
to the Company; provided, however, that an appropriate legend may be endorsed on
this Warrant or the certificates for such Warrant Shares respecting restrictions
upon transfer thereof necessary or advisable in the opinion of counsel and
satisfactory to the Company to prevent further transfers which would be in
violation of Section 5 of the Securities Act and applicable state securities
laws; and provided further that the prospective transferee or purchaser shall
execute the Assignment of Warrant attached hereto as Exhibit B and such other
documents and make such representations, warranties, and agreements as may be
required solely to comply with the exemptions relied upon by the Company for the
transfer or disposition of the Warrant or Warrant Shares.



(b)
If the proposed transfer or disposition of this Warrant or  such Warrant Shares
described in the written notice given pursuant to this Section 7 may not be
effected without registration or qualification of this Warrant or such Warrant
Shares, the Holder will limit its activities in respect to such transfer or
disposition as are permitted by law.



(c)
Any transferee of all or a portion of this Warrant shall succeed to the rights
and benefits of the initial Holder of this Warrant under the Purchase Agreement
(registration rights, expenses, and indemnity).



8.
NOTICES. Whenever notice is required to be given under this Warrant, unless 
otherwise provided herein, such notice shall be given in accordance with the
notice provisions contained in the Purchase Agreement. The Company shall provide
the Holder with prompt written notice (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, the calculation of such
adjustment and (ii) at least 20 days prior to the date on which the Company
closes its books or takes a record (A) with respect to any dividend or
distribution upon the shares of Common Stock, (B) with respect to any grants,
issuances or sales of any stock or other securities directly or indirectly
convertible into or exercisable or exchangeable for shares of Common Stock or
other property, pro rata to the holders of shares of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.



9.
AMENDMENT AND WAIVER. The terms of this Warrant may be amended or waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the Company and the Holder.



10.
GOVERNING LAW. This Warrant shall be governed by and construed in accordance
with the laws of the State of Kansas without regard to principles of conflicts
of laws. Any action brought by

7

--------------------------------------------------------------------------------



either party against the other concerning the transactions contemplated by this
Warrant shall be brought only in the state courts or in the federal courts
located in the State of Kansas, County of Johnson. The parties to this Warrant
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may  prove invalid or  unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.


11.
ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute acceptance of
and agreement to all of the terms and conditions contained herein.



12.
CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:



(a)
“Nasdaq” means www.Nasdaq.com.



(b)
“Closing Sale Price” means, for any security as of any date, (i) the last
closing trade price for such security on the Principal Market, as reported by
Nasdaq, or, if the Principal Market begins to operate on an extended hours basis
and does not designate the closing trade price, then the last trade price of
such security prior to 4:00 p.m., New York time, as reported by Nasdaq, or (ii)
if the foregoing does not apply, the last trade price of such security in the
over-the-counter market for such security as reported by Nasdaq, or (iii) if no
last trade price is reported for such security by Nasdaq, the average of the bid
and ask prices of any market makers for such security as reported by the OTC
Markets. If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. All such determinations to be  appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during  the applicable calculation period.



(c)
“Common Stock” means the Company’s common stock, and any other class of

8

--------------------------------------------------------------------------------



securities into which such securities may hereafter be reclassified or changed.


(d)
“Common Stock Equivalents” means any securities of the Company that would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.



(e)
“Dilutive Issuance” is any issuance of Common Stock or Common Stock Equivalents
described in Section 2(b) above; provided, however, that a Dilutive Issuance
shall not include any Exempt Issuance.



(f)
“Exempt Issuance” means the issuance of (i) shares of Common Stock or options to
employees, officers, or directors of the Company pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, (ii) securities issued
pursuant to acquisitions approved by a majority of the disinterested directors
of the Company, and (iii) shares of Common Stock issued pursuant to any leasing
arrangement or financing from a national bank approved by the Board of Directors
of the Company.



(g)
“Principal Market” means the primary national securities exchange or marketplace
on which the Common Stock is then traded.



(h)
“Market Price” means the highest traded price of the Common Stock during the
thirty (30) Trading Days prior to the date of the respective Exercise Notice.

 
(i)
“Trading Day” means (i) any day on which the Common Stock is listed or quoted
and traded on its Principal Market, (ii) if the Common Stock is not then listed
or quoted and traded on any national securities exchange, then a day on which
trading occurs on any over-the-counter markets, or (iii) if trading does not
occur on the over-the-counter markets, any Business Day.





*  *  *  *  *  *  *
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Issuance Date set forth above.




MEDIZONE INTERNATIONAL, INC.


/s/ David A. Dodd
Name: David A. Dodd
Title: Chief Executive Officer
 
10

--------------------------------------------------------------------------------



EXHIBIT A


EXERCISE NOTICE


(To be executed by the registered holder to exercise this Common Stock Purchase
Warrant)
THE UNDERSIGNED holder hereby exercises the right to purchase           of the
shares of Common Stock (“Warrant Shares”) of Medizone International, Inc., a
Nevada corporation (the “Company”), evidenced by the attached copy of the Common
Stock Purchase Warrant (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.
1.
Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as (check one):

 
a cash exercise with respect to                 Warrant Shares;
or by cashless exercise pursuant to the Warrant.
 
2.
Payment of Exercise Price. If cash exercise is selected above, the holder shall
pay the applicable Aggregate Exercise Price in the sum of $                   to
the Company in accordance with the terms of the Warrant.



3.
Delivery of Warrant Shares.  The Company shall deliver to the
holder                     Warrant Shares in accordance with the terms of the
Warrant.







Date:                                               




                                                                                         

(Print Name of Registered Holder)
By:                                                                                  
Name:                                                                             
Title:                                                                                 
 
11

--------------------------------------------------------------------------------



EXHIBIT B


ASSIGNMENT OF WARRANT


(To be signed only upon authorized transfer of the Warrant)
FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers
unto                  the right to purchase                   shares of common
stock of Medizone International, Inc., to which the within Common  Stock 
Purchase Warrant  relates and appoints                , as attorney-in-fact, to
transfer said right on the books of Medizone International, Inc. with full power
of substitution and re-substitution in the premises. By accepting such transfer,
the transferee has agreed to be bound in all respects by the terms and
conditions of the within Warrant.




Dated:                               


                    

                                                                                         
(Signature)
 
                                                                                         
(Name)
 
                                                                                         
(Address)
 
                                                                                         
(Social Security or Tax Identification No.)

 
* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Common Stock Purchase Warrant in every particular
without alteration or enlargement or any change whatsoever. When signing on
behalf of a corporation, partnership, trust or other entity, please indicate
your position(s) and title(s) with such entity.
 
 
12